                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,

                           Plaintiff,
                                                                                  CIVIL ACTION
         v.                                                                        NO. 18-3597


WILLIAM BARR, et al.,

                           Defendants.


                                                ORDER

         AND NOW, this 5th day of August, 2019, after reviewing Plaintiff’s Motion for

Summary Judgment1 (Docket No. 2), all supporting and opposing papers, and for the

reasons stated in the accompanying memorandum opinion, it is hereby ORDERED that

Plaintiff’s motion is GRANTED.



                                                                BY THE COURT:


                                                                /s/ Jeffrey L. Schmehl
                                                                Jeffrey L. Schmehl, J.




1
  After a Rule 16 conference with counsel for all parties, this Court determined that no further discovery was
necessary and converted Plaintiff’s Motion for Preliminary Injunction (Docket No. 2) to a Motion for
Summary Judgment under Federal Rule of Civil Procedure 56. Parties were permitted to submit additional
supplemental authority and material pertinent to the motion, and this Court conducted an oral argument on
the motion for summary judgment on April 4, 2018.
